Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is being considered by the examiner.
Drawings
The drawing submitted on 12/30/2020 is being considered by the examiner.
Response to Amendment
Claims 2-21are currently pending in the application and among them claims 2, 9, and 16 are independent claims and claims 2-3, 5, 9-10, 12, 16-17, and 19 have been amended.
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. Following are the applicant’s key arguments and the examiner responses.
Applicant Argument 1: Hewavitharana, does not appear to discuss the two different machine-learned algorithms recited in each of independent claims 2, 9, and 16, “generating a plurality of back-end system commands for performing the task based on a convergence of machine-learned pathways between the node and the back-end systems, the convergence identified based on an application of a first machine-learned algorithm and an application of a second machine-learned algorithm, the first machine-learned algorithm identifying a first set of the pathways going from the node into the one or more back-end systems, the second machine-learned algorithm identifying pathways going from the one or more back-end systems to the node.”.

Examiner Response 1:  Examiner respectfully disagree with the applicant simple interpretation of Hewavitharana teaching in drawing the above conclusion.
Hewavitharana, clearly teaches, operational commands performing task are performed between group of front and back end computers accessible via network and API hosted with the computers and performing/generating the task are based on a convergence of machine-learned pathways between node and the back-end system. 
Hewavitharana, teaches  the limitation of,  “generating a plurality of back-end system commands for one or more computer processors for performing the task” ([0022] For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an Application Program Interface (API)). [0024] “PROCESSOR” in this context refers to any circuit or virtual circuit (a physical circuit emulated by logic executing on an actual processor) that manipulates data values according to control signals (e.g., “commands”, “op codes”, “machine code”, etc.) and which produces corresponding output signals that are applied to operate a machine. [0055] In the example architecture of FIG. 4, the software architecture 406 may be conceptualized as a stack of layers where each layer provides particular functionality. For example, the software architecture 406 may include layers such as an operating system 402, libraries 420, applications 416 and a presentation layer 414. Operationally, the applications 416 or other components within the layers may invoke application programming interface (API) API calls 408 through the software stack and receive a response as in response to the API calls 408. [0062] Specifically, FIG. 5 shows a diagrammatic representation of the machine 500 in the example form of a computer system, within which instructions 510 (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine 500 to perform any one or more of the methodologies discussed herein may be executed. As such, the instructions may be used to implement modules or components described herein…In alternative embodiments, the machine 500 operates as a standalone device or may be coupled (e.g., networked) to other machines. In a networked deployment, the machine 500 may operate in the capacity of a server machine or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. Further, while only a single machine 500 is illustrated, the term “machine” shall also be taken to include a collection of machines that individually or jointly execute the instructions 510 to perform any one or more of the methodologies discussed herein.).

Further Hewavitharana, teaches  the limitation of “one or more computers to performing the task based on a convergence of machine-learned pathways(See Fig.1 SaaS network architecture 100, where distributed or peer-to peer pathways using several front end and back end application, and possible convergence pathways are: 1) from client device 110 via network 104 to network system 102,  2) from client device 110  via network 104 to  third party servers 130) between node and the back-end system (Fig.2, shows pathways between node of front end 202 and to back end components, i.e. back end component 204, orchestrator component 220 and search component 218 are few among other back end components of intelligent personal assistance 142 and other back end system i.e. Fig.1, third party servers 130. ) ([0022] For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an Application Program Interface (API)). [0027] A networked system 102 provides server-side functionality via a network 104 (e.g., the Internet or wide area network (WAN)) to a client device 110…The networked system 102 includes and application server 140, which in turn hosts an intelligent personal assistant system 142 that provides a number of functions and services to the application 114 that accesses the networked system 102. [0028] The client device 110 enables a user to access and interact with the networked system 102. For instance, the user provides input (e.g., touch screen input or alphanumeric input) to the client device 110, and the input is communicated to the networked system 102 via the network 104. In this instance, the networked system 102, in response to receiving the input from the user, communicates information back to the client device 110 via the network 104 to be presented to the user. [0029] An Application Program Interface (API) server 120 and a web server 122 are coupled to, and provide programmatic and web interfaces respectively, to the application server 140. The application server 140 hosts an intelligent personal assistant system 142, which includes components or applications. [0034] Specifically, the intelligent personal assistant system 142 is shown to include a front end component 202 (FE) by which the intelligent personal assistant system 142 communicates (e.g., over the network 104) with other systems within the SaaS network architecture 100. The front end component 202 can communicate with the fabric of existing messaging systems. As used herein, the term messaging fabric refers to a collection of APIs and services that can power third party platforms such as Facebook messenger, Microsoft Cortana and other “bots”. In one example embodiment, a messaging fabric can support an online commerce ecosystem that allows users to interact with commercial intent. [0035] The front end component 202 of the intelligent personal assistant system 142 is coupled to a back end component 204 for the front end (BFF) that operates to link the front end component 202 with an artificial intelligence framework 144. The artificial intelligence framework 144 includes several components discussed below. [0036] In one example of an intelligent personal assistant system 142, an AI orchestrator 220 orchestrates communication of components inside and outside the artificial intelligence framework 144…).

Hewavitharana, further teaches the limitation “the convergence identified based on an application of a first machine-learned algorithm ( machine learning API or program and services, that allows users/client device 110 of application 114 or web client 112  to interact with API and/or server of network system 102, and/or third party application 132 of third party platforms/servers 130 i.e. based on user/client search criteria user/client machine learning application  map or identified (convergence) with API and/or server of network system 102, or third party machine learning application 132 of third party servers/platform 130. Note: algorithm is interpreted as API  or a platform that host machine learning or program which are algorithms.) and an application of a second machine-learned algorithm (machine learning API or program of network system 102 and/or third party application 132 of third party platforms/servers 130, in response to receiving the input from the user, communicates information back to the client device 110 via the network 104 to be presented to the user i.e. based on user/client search criteria user/client machine learning application  map or identified (convergence) with API and/or servers of network system 102, server side or third party machine learning application 132 of third party servers/platform 130, which provide response or results  back to client device 110. Note: algorithm is interpreted as API  or a platform that host machine learning or program which are algorithms.)” ( [0022] For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an Application Program Interface (API)).  [0027] A networked system 102 provides server-side functionality via a network 104 (e.g., the Internet or wide area network (WAN)) to a client device 110…The networked system 102 includes and application server 140, which in turn hosts an intelligent personal assistant system 142 that provides a number of functions and services to the application 114 that accesses the networked system 102. [0030] For example, the third party application 132, using information retrieved from the networked system 102, may support one or more features or functions on a website hosted by the third party. [0034] Specifically, the intelligent personal assistant system 142 is shown to include a front end component 202 (FE) by which the intelligent personal assistant system 142 communicates (e.g., over the network 104) with other systems within the SaaS network architecture 100. The front end component 202 can communicate with the fabric of existing messaging systems. As used herein, the term messaging fabric refers to a collection of APIs and services that can power third party platforms such as Facebook messenger, Microsoft Cortana and other “bots”. In one example embodiment, a messaging fabric can support an online commerce ecosystem that allows users to interact with commercial intent. [0035] The front end component 202 of the intelligent personal assistant system 142 is coupled to a back end component 204 for the front end (BFF) that operates to link the front end component 202 with an artificial intelligence framework 144. The artificial intelligence framework 144 includes several components discussed below. [0036] In one example of an intelligent personal assistant system 142, an AI orchestrator 220 orchestrates communication of components inside and outside the artificial intelligence framework 144… [0085] The artificial intelligence framework 144 can map the user request to certain primary categories and aspects that characterize the items desired. [0093] The artificial intelligence framework 144 acts directly upon utterances from the user, … [0094] Use of a vast e-commerce dataset requires discrimination to poll for only relevant, useful information. In one example embodiment, the artificial intelligence framework 144 uses results from the search component 218 and intelligence within the search component 218 to provide this information. [0141] In one example embodiment, a knowledge graph is structured with nodes (data), and edges (relationships). In one example embodiment, the knowledge graph is implemented using an industry standard database. Accordingly, the artificial intelligence framework 144 can infer categories, names, values based, at least in part, on semantic inference from world knowledge. Furthermore, as world knowledge grows, the artificial intelligence framework 144 increases in capability.).

Hewavitharana further teaches the limitation, the first machine-learned algorithm identifying a first set of the pathways going from the node into the one or more back-end systems, the second machine-learned algorithm identifying pathways going from the one or more back-end systems to the node ([0027] A networked system 102 provides server-side functionality via a network 104 (e.g., the Internet or wide area network (WAN)) to a client device 110…The networked system 102 includes and application server 140, which in turn hosts an intelligent personal assistant system 142 that provides a number of functions and services to the application 114 that accesses the networked system 102. [0028] The client device 110 enables a user to access and interact with the networked system 102. For instance, the user provides input (e.g., touch screen input or alphanumeric input) to the client device 110, and the input is communicated to the networked system 102 via the network 104. In this instance, the networked system 102, in response to receiving the input from the user, communicates information back to the client device 110 via the network 104 to be presented to the user. [0029] An Application Program Interface (API) server 120 and a web server 122 are coupled to, and provide programmatic and web interfaces respectively, to the application server 140. The application server 140 hosts an intelligent personal assistant system 142, which includes components or applications. [0030] For example, the third party application 132, using information retrieved from the networked system 102, may support one or more features or functions on a website hosted by the third party. [0034] Specifically, the intelligent personal assistant system 142 is shown to include a front end component 202 (FE) by which the intelligent personal assistant system 142 communicates (e.g., over the network 104) with other systems within the SaaS network architecture 100. The front end component 202 can communicate with the fabric of existing messaging systems. As used herein, the term messaging fabric refers to a collection of APIs and services that can power third party platforms such as Facebook messenger, Microsoft Cortana and other “bots”. In one example embodiment, a messaging fabric can support an online commerce ecosystem that allows users to interact with commercial intent. [0035] The front end component 202 of the intelligent personal assistant system 142 is coupled to a back end component 204 for the front end (BFF) that operates to link the front end component 202 with an artificial intelligence framework 144. The artificial intelligence framework 144 includes several components discussed below.).

Applicant Argument 2:  Hewavitharana does not appear to disclose "distributing the one or more back- end system commands across the one or more back-end systems using the machine-learned pathways" and "generating a response to the utterance for presentation via the intelligent virtual assistant, the response including an aggregation of one or more results of one or more executions of the one or more back-end systems commands by the one or more back-end systems," as recited in each of independent claims 2, 9, and 16, as amended.
Examiner Response 2: Examiner again respectfully disagrees with the applicant, Hewavitharana clearly teaches that limitation "distributing the one or more back- end system commands across the one or more back-end systems using the machine-learned pathways" ([0022] For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an Application Program Interface (API)). [0027] A networked system 102 provides server-side functionality via a network 104 (e.g., the Internet or wide area network (WAN)) to a client device 110…The networked system 102 includes and application server 140, which in turn hosts an intelligent personal assistant system 142 that provides a number of functions and services to the application 114 that accesses the networked system 102. [0028] The client device 110 enables a user to access and interact with the networked system 102. For instance, the user provides input (e.g., touch screen input or alphanumeric input) to the client device 110, and the input is communicated to the networked system 102 via the network 104. In this instance, the networked system 102, in response to receiving the input from the user, communicates information back to the client device 110 via the network 104 to be presented to the user. [0029] An Application Program Interface (API) server 120 and a web server 122 are coupled to, and provide programmatic and web interfaces respectively, to the application server 140. The application server 140 hosts an intelligent personal assistant system 142, which includes components or applications. [0034] Specifically, the intelligent personal assistant system 142 is shown to include a front end component 202 (FE) by which the intelligent personal assistant system 142 communicates (e.g., over the network 104) with other systems within the SaaS network architecture 100. The front end component 202 can communicate with the fabric of existing messaging systems. As used herein, the term messaging fabric refers to a collection of APIs and services that can power third party platforms such as Facebook messenger, Microsoft Cortana and other “bots”. In one example embodiment, a messaging fabric can support an online commerce ecosystem that allows users to interact with commercial intent. [0035] The front end component 202 of the intelligent personal assistant system 142 is coupled to a back end component 204 for the front end (BFF) that operates to link the front end component 202 with an artificial intelligence framework 144. The artificial intelligence framework 144 includes several components discussed below.).
Hewavitharana further teaches the limitation: "generating a response to the utterance for presentation via the intelligent virtual assistant, the response including an aggregation of one or more results of one or more executions of the one or more back-end systems commands by the one or more back-end systems," ([0028] The client device 110 enables a user to access and interact with the networked system 102. For instance, the user provides input (e.g., touch screen input or alphanumeric input) to the client device 110, and the input is communicated to the networked system 102 via the network 104. In this instance, the networked system 102, in response to receiving the input from the user, communicates information back to the client device 110 via the network 104 to be presented to the user. [0035] The front end component 202 of the intelligent personal assistant system 142 is coupled to a back end component 204 for the front end (BFF) that operates to link the front end component 202 with an artificial intelligence framework 144. The artificial intelligence framework 144 includes several components discussed below. [0036] In one example of an intelligent personal assistant system 142, an AI orchestrator 206 orchestrates communication of components inside and outside the artificial intelligence framework 144… [0085] The artificial intelligence framework 144 can map the user request to certain primary categories and aspects that characterize the items desired. [0093] The artificial intelligence framework 144 acts directly upon utterances from the user, … [0094] Use of a vast e-commerce dataset requires discrimination to poll for only relevant, useful information. In one example embodiment, the artificial intelligence framework 144 uses results from the search component 218 and intelligence within the search component 218 to provide this information. [0141] In one example embodiment, a knowledge graph is structured with nodes (data), and edges (relationships). In one example embodiment, the knowledge graph is implemented using an industry standard database. Accordingly, the artificial intelligence framework 144 can infer categories, names, values based, at least in part, on semantic inference from world knowledge. Furthermore, as world knowledge grows, the artificial intelligence framework 144 increases in capability.). 
Therefore, applicant arguments with respect to claims 2, 9, and 16, are not persuasive. Since the amended limitation are redundant and insignificant and also taught by the prior art, therefore all rejection of claims 2-21 will remain same except some addition of new citation for clarification purpose. 
Note: Hewavitharana system component/block numbering of drawings figures 1 and 2,  does not match with component/block numbering cited in the certain paragraphs of the specification and is typographical error. Examiner corrected the  component/block numbering in the cited paragraph based on the numbering in the figures 1 and 2. 
Double Patenting
The nonstatutory double patenting rejection of claims 2-2, has been overcome based on filling an eTerminal Disclaimer on 11/14/2022, and was approved upon submission. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hewavitharana et al. (US 2018/0068031 A1).
Regarding claims 2, 9, and 16, Hewavitharana et al. teach:  A system comprising: one or more computer processors; one or more computer memories; a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising: ([0020] "CLIENT DEVICE" in this context refers to any machine that interfaces to a communications network to obtain resources from one or more server systems or other client devices. [0022] "COMPONENT" in this context refers to a device, physical entity, or logic having boundaries defined by function or subroutine calls, branch points, application program interfaces (APIs), or other technologies that provide for the partitioning or modularization of particular processing or control functions. Components may be combined via their interfaces with other components to carry out a machine process.  Software accordingly configures a particular processor or processors, for example, to constitute a particular hardware component at one instance of time and to constitute a different hardware component at a different instance of time. Accordingly, the described hardware components may be regarded as being communicatively coupled. Where multiple hardware components exist contemporaneously, communications may be achieved through signal transmission (e.g., over appropriate circuits and buses) between or among two or more of the hardware components. In embodiments in which multiple hardware components are configured or instantiated at different times, communications between such hardware components may be achieved, for example, through the storage and retrieval of information in memory structures to which the multiple hardware components have access. [0055] In the example architecture of FIG. 4, the software architecture 406 may be conceptualized as a stack of layers where each layer provides particular functionality. For example, the software architecture 406 may include layers such as an operating system 402, libraries 420, applications 416 and a presentation layer 414. Operationally, the applications 416 or other components within the layers may invoke application programming interface (API) API calls 408 through the software stack and receive a response as in response to the API calls 408.): listening for an utterance at an intelligent virtual assistant (Fig.1, Intelligence Personal Assistance system 142 containing Artificial Intelligence Framework 144 which is also shown in Fig.2 ) included in the one or more front-end systems(Fig.2, Block 202- Frontend), the utterance including a voice utterance or a chat utterance ( Fig.2, [0035] The front end component 202 of the intelligent personal assistant system 142 is coupled to a back end component 204 for the front end (BFF) that operates to link the front end component 202 with an artificial intelligence framework 144. The artificial intelligence framework 144 includes several components discussed below. [0036] In one example of an intelligent personal assistant system 142, an AI orchestrator 220 orchestrates communication of components inside and outside the artificial intelligence framework 144… [0039] The artificial intelligence framework 144 further includes a dialog manager 216 that operates to understand a "completeness of specificity" (for example of an input, such as a search query or utterance) and decide on a next action type and a parameter (e.g. "search" or "request further information from user"). [0041] In one example embodiment, the intelligent personal assistant system 142 receives a user's utterance that includes a user query.); inferring an intent, from the utterance  (Fig.2,  [0041] In one example embodiment, the intelligent personal assistant system 142 receives a user's utterance that includes a user query. [0042] In another example embodiment, the intelligent personal assistant system 142 extracts implicit and explicit indicators from the user's utterance. [0044] The context part of the AI functionality relates to the parameters (implicit and explicit) around a user and the communicated intent (for example, towards a given inventory, or otherwise).); generating a request for a task to be performed at a node ([0022] For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an Application Program Interface (API)). [0027] A networked system 102 provides server-side functionality via a network 104 (e.g., the Internet or wide area network (WAN)) to a client device 110…The networked system 102 includes and application server 140, which in turn hosts an intelligent personal assistant system 142 that provides a number of functions and services to the application 114 that accesses the networked system 102. [0029] The application server 140 hosts an intelligent personal assistant system 142, which includes components or applications. [0034] Specifically, the intelligent personal assistant system 142 is shown to include a front end component 202 (FE) by which the intelligent personal assistant system 142 communicates (e.g., over the network 104) with other systems within the SaaS network architecture 100. The front end component 202 can communicate with the fabric of existing messaging systems. As used herein, the term messaging fabric refers to a collection of APIs and services that can power third party platforms such as Facebook messenger, Microsoft Cortana and other “bots”. In one example embodiment, a messaging fabric can support an online commerce ecosystem that allows users to interact with commercial intent.), the generating of the request based on the inferring of the intent  ([0040] A search component 218 is also included within the artificial intelligence framework 144. As shown, the search component 218 has front- and back end units. The back end unit operates to manage item and product inventory and provide functions of searching against the inventory, optimizing towards a specific tuple of intent and intent parameters. [0041] In one example embodiment, the intelligent personal assistant system 142 receives a user's utterance that includes a user query. [0045] The intelligent personal assistant system 142 seeks to understand a user's intent (e.g. targeted search, compare, shop/browse, and so forth) and any mandatory parameters (e.g. product, product category, item, and so forth) or optional parameters (e.g. explicit information, e.g. aspects of item/product, occasion, and so forth) as well as implicit information (e.g. geolocation, personal preferences, age and gender, and so forth) and respond to the user with a well thought out or "intelligent" response. Explicit input modalities can include text, speech, and visual input and can be enriched with implicit knowledge of user (e.g. geolocation, previous browse history, profile indicators, and so forth). Output modalities can include text (such as speech, or natural language sentences, or product-relevant information, and images on the screen of a smart device e.g. client device 108. [0096] The search component 218 can accommodate text, or Artificial Intelligence (AI) encoded voice and image inputs, and identify relevant inventory items to users based on explicit and derived query intents.), generating a plurality of back-end system commands for performing the task based on a convergence of machine-learned pathways between the node and the back-end systems(See Fig.1 SaaS network architecture 100, where distributed or peer-to peer pathways using several front end and back end application, and possible convergence pathways are i.e. 1) from client device 110 via network 104 to network system 102,  2) from client device 110  via network 104 to  third party servers 130. And/or in Fig.2, shows pathways between node of front end 202 and to back end components, i.e. back end component 204, orchestrator component 220 and search component 218 are few among other back end components of intelligent personal assistance 142 and other back end system i.e. Fig.1, third party servers 130.), the convergence identified based on an application of a first machine-learned algorithm ( machine learning API or program and services, that allows users/client device 110 of application 114 or web client 112  to interact with API and/or server of network system 102, and/or third party application 132 of third party platforms/servers 130 i.e. based on user/client search criteria user/client machine learning application  map or identified (convergence) with API and/or server of network system 102, or third party machine learning application 132 of third party servers/platform 130. Note: algorithm is interpreted as API  or a platform that host machine learning or program which are algorithms.) and an application of a second machine-learned algorithm( machine learning API or program and services of network system 102, and/or third party application 132 of third party platforms/servers 130, that provide response or result corresponding the user/client search back to client device 110.  i.e. based on user/client search criteria  API and/or servers of network system 102, server side or third party machine learning application 132 of third party servers/platform 130 provide response back to client device 110. Note: algorithm is interpreted as API  or a platform that host machine learning or program which are algorithms.), the first machine-learned algorithm identifying a first set of the pathways going from the node into the one or more back-end systems, the second machine-learned algorithm identifying pathways going from the one or more back-end systems to the node; distributing the one or more back-end system commands across the one or more back-end systems using the machine-learned pathways; and generating a response to the utterance for presentation via the intelligent virtual assistant, the response including an aggregation of  one or more results of one or more executions of the one or more back-end systems commands by the one or more back-end systems ([0028] The client device 110 enables a user to access and interact with the networked system 102. For instance, the user provides input (e.g., touch screen input or alphanumeric input) to the client device 110, and the input is communicated to the networked system 102 via the network 104. In this instance, the networked system 102, in response to receiving the input from the user, communicates information back to the client device 110 via the network 104 to be presented to the user. [0031] Turning now specifically to the applications hosted by the client device 110, the web client 112 may access the various systems (e.g., intelligent personal assistant system 142) via the web interface supported by the web server 122. Similarly, the application 114 (e.g., an “app”) accesses the various services and functions provided by the intelligent personal assistant system 142 via the programmatic interface provided by the Application Program Interface (API) server 120. The application 114 may, for example, an “app” executing on a client device 110, such as an iOS or Android OS application to enable user to access and input data on the networked system 102 in an off-line manner, and to perform batch-mode communications between the programmatic client application 114 and the networked system 102. In one example embodiment, a user of the client device 110 verbally expresses desire to purchase an item and submits an image of the item using the application 114. In turn, the application 114 transmits the audio representation of the user's verbal expressions combined with the image of the item to the API server 120. [0034] Specifically, the intelligent personal assistant system 142 is shown to include a front end component 202 (FE) by which the intelligent personal assistant system 142 communicates (e.g., over the network 104) with other systems within the SaaS network architecture 100. The front end component 202 can communicate with the fabric of existing messaging systems. As used herein, the term messaging fabric refers to a collection of APIs and services that can power third party platforms such as Facebook messenger, Microsoft Cortana and other “bots”. In one example embodiment, a messaging fabric can support an online commerce ecosystem that allows users to interact with commercial intent. Output of the front end component 202 can be rendered in a display of a client device, such as the client device 110 in FIG. 1 as part of an interface with an intelligent personal assistant, or “bot”. [0035] The front end component 202 of the intelligent personal assistant system 142 is coupled to a back end component 204 for the front end (BFF) that operates to link the front end component 202 with an artificial intelligence framework 144. The artificial intelligence framework 144 includes several components discussed below. [0036] In one example of an intelligent personal assistant system 142, an AI orchestrator 220 orchestrates communication of components inside and outside the artificial intelligence framework 144…[0039] The artificial intelligence framework 144 further includes a dialog manager 214 that operates to understand a “completeness of specificity” (for example of an input, such as a search query or utterance) and decide on a next action type and a parameter (e.g. “search” or “request further information from user”). In one example embodiment, the dialog manager 214 operates in association with a context manager 218 and an NLG component 212 (or Natural Language Generation component). The context manager 218 manages the context and communication of a user with respect to online personal assistant (or “bot”) and the assistant's associated artificial intelligence. The context manager 218 comprises two parts: long term history and short term memory. Data entries into one or both of these parts can include the relevant intent and all parameters and all related results of a given input, bot interaction, or turn of communication, for example. The NLG component 212 operates to compose a natural language utterance out of an AI message to present to a user interacting with the intelligent bot. [0040] A search component 218 is also included within the artificial intelligence framework 144. As shown, the search component 218 has front- and back end units. The back end unit operates to manage item and product inventory and provide functions of searching against the inventory, optimizing towards a specific tuple of intent and intent parameters. [0044] The functionalities of the artificial intelligence framework 144 can be set into multiple parts, for example decisioning and context parts. In one example embodiment, the decisioning part includes operations by the AI orchestrator 220, the NLU component 206 and its subcomponents, the dialog manager 214, the NLG component 212, the computer vision component 208 and speech recognition component 210. The context part of the AI functionality relates to the parameters (implicit and explicit) around a user and the communicated intent (for example, towards a given inventory, or otherwise). The flows and the logic encoded within the various components of the artificial intelligence framework 144 define what follow-up utterance or presentation (e.g. question, result set) is made by the intelligent assistant based on an identified user intent. [0085] The artificial intelligence framework 144 can map the user request to certain primary categories and aspects that characterize the items desired. [0093] The artificial intelligence framework 144 acts directly upon utterances from the user, … [0094] Use of a vast e-commerce dataset requires discrimination to poll for only relevant, useful information. In one example embodiment, the artificial intelligence framework 144 uses results from the search component 218 and intelligence within the search component 218 to provide this information. [0141] In one example embodiment, a knowledge graph is structured with nodes (data), and edges (relationships). In one example embodiment, the knowledge graph is implemented using an industry standard database. Accordingly, the artificial intelligence framework 144 can infer categories, names, values based, at least in part, on semantic inference from world knowledge. Furthermore, as world knowledge grows, the artificial intelligence framework 144 increases in capability.).

Regarding claims 3, 10, and 17, Hewavitharana et al. teach:   The system of claim 2, wherein a vocabulary is machine-learned from past utterances received in an environment and past distributions of back-end system commands in the environment (See rejection of claim 2, and [0003] One example of an intelligent personal assistant system includes a knowledge graph. Machine learning components continuously identify and learn from user intents so that user identity and understanding is enhanced over time. [0037] The artificial intelligence framework 144 further includes a natural language understanding or NLU component 206 that operates to parse and extract user intent and intent parameters (for example mandatory or optional parameters). The NLU component 206 is shown to include sub-components such as a spelling corrector (speller), a parser, a Named Entity Recognition (NER) sub-component, a knowledge graph, and a Word Sense Detector (WSD). In other example embodiments the NLU component 214 extracts implicit and explicit indicators from the user's utterance. [0068] As mentioned above with reference to FIG. 2, the artificial intelligence framework 144 further includes a natural language understanding or NLU component 206 that operates to parse and extract user intent and intent parameters (for example mandatory or optional parameters). The NLU component 206 is shown in FIG. 2 to include sub-components such as a spelling corrector (speller), a parser, a Named Entity Recognition (NER) sub-component, a knowledge graph, and a Word Sense Detector (WSD). An enlarged view of these elements, numbered as shown, is shown in FIG. 6, in conjunction with an aggregator 612. The NLU component 206 communicates and operates in particular with the AI orchestrator 220 and dialog manager 214 as described below. [0071] Different types of analyses of these inputs may each yield results that may be interpreted in aggregate and coordinated via the knowledge graph 608. The knowledge graph 608 may for example be based on past users' interactions, inventory-related data, or both.  [0075] For example, if the user intent is shopping for a specific item, the knowledge graph 608 may use dominant item categories in a given item inventory (e.g., an eBay inventory, or database/cloud 126) to which it maps. The knowledge graph 608 may also use dominant (e.g., most frequently user-queried or most frequently occurring in an item inventory) attributes pertaining to that item category, and the dominant values for those attributes. Thus, the NLU component 214 may provide as its output the dominant object, user intent, and the knowledge graph 608 that is formulated along dimensions likely to be relevant to the user query.  [0094] In one example embodiment, the artificial intelligence framework 128 uses results from the search component 218 and intelligence within the search component 218 to provide this information. This information is combined with the history of interaction from the context manager 214. The artificial intelligence framework 144 then must decide the next turn of dialog; whether it should be a question, or a "grounding statement" to validate, for example, an existing understanding or user intent, or a recommendation (or, for example, all three). These decisions are made by a combination of the dataset, the chat history of the user, and a model of the user's understanding. The NLG component 212 generates language for a text or spoken reply to the user based on these decisions. [0140] According to the various method and system described herein, an artificial intelligence framework 144 enhances a user request with semantic information gathered from variety of sources. In one example embodiment, a request includes domain specific user behavior from user logs. In one example embodiment, the system learns that girl's shoes come in sneakers, flats, or the like. In another example embodiment, the system learns that a “daughter” is female. Based on world knowledge available via WikiData, Wikipedia, WordNet, or the like, the systems learns a variety of interred indicators included in a user's request. [0141] In one example embodiment, a knowledge graph is structured with nodes (data), and edges (relationships). In one example embodiment, the knowledge graph is implemented using an industry standard database. Accordingly, the artificial intelligence framework 144 can infer categories, names, values based, at least in part, on semantic inference from world knowledge. Furthermore, as world knowledge grows, the artificial intelligence framework 144 increases in capability.).

Regarding claims 4,11, and 18, Hewavitharana et al. teach:  The system of claim 3, wherein a training data set corresponding to the machine- learned vocabulary includes feature vectors specifying intents corresponding to the past utterances (See rejection of claim 3 and [0049] A feature extraction component operates to convert raw audio waveform to some-dimensional vector of numbers that represents the sound. This component uses deep learning to project the raw signal into a high-dimensional semantic space. An acoustic model component operates to host a statistical model of speech units, such as phonemes and allophones. [0094] In one example embodiment, the artificial intelligence framework 144 uses results from the search component 218 and intelligence within the search component 218 to provide this information. This information is combined with the history of interaction from the context manager 214. These decisions are made by a combination of the dataset, the chat history of the user, and a model of the user's understanding. The NLG component 212 generates language for a text or spoken reply to the user based on these decisions. [0102] In example matching, relevance and final re-ranking phases, Deep Learning models, Deep Neural Network (DNN), Recurrent Neural Network (RNN), convolutional neural network (CNN), and long short-term CNN, as well as other ML models and IR models are used. The search component 218 uses n-gram, entity, and semantic vector-based query to product matching. Deep-learned semantic vectors gives the ability to match products to non-text inputs directly. Multi-leveled relevance filtration uses BM25, predicted query leaf category+product leaf category, semantic vector similarity between query and product, and other models, are used to pick the top candidate products for the final re-ranking algorithm. Predicted click-through-rate and conversion rate as well as GMV constitutes a final re-ranking formula that allows the artificial intelligence framework 128 to tweak towards specific business goals, more shopping engagement, more products purchased, or more GMV. Both the click prediction and conversion prediction models take in query, user, seller and product as input signals. User profiles the artificial intelligence framework 128 learns from onboarding, sideboarding, and user behaviors enhance the precision of the models used by each of the matching/relevance/ranking stages for individual users.).

Regarding claims 5, 12, and 19,  Hewavitharana et al. teach: The system of claim 2, wherein the vocabulary is an insight that is derived from at least one of an industry type  (e.g., brand names, size information, colors, and other descriptors) associated with an environment or a size of the environment ([0075] For example, if the user intent is shopping for a specific item, the knowledge graph 608 may use dominant item categories in a given item inventory (e.g., an eBay inventory, or database/cloud 126) to which it maps. The knowledge graph 608 may also use dominant (e.g., most frequently user-queried or most frequently occurring in an item inventory) attributes pertaining to that item category, and the dominant values for those attributes. Thus, the NLU component 214 may provide as its output the dominant object, user intent, and the knowledge graph 608 that is formulated along dimensions likely to be relevant to the user query. [0078] The NER sub-component 610 may extract deeper information from parsed user input (e.g., brand names, size information, colors, and other descriptors) and help transform the user natural language query into a structured query comprising such parsed data elements. The NER sub-component may also tap into world knowledge to help resolve meaning for extracted terms. For example, a query for "a bordeaux" may more successfully determine from an online dictionary and encyclopedia that the query term may refer to an item category (wine), attributes (type, color, origin location), and respective corresponding attribute values (Bordeaux, red, France). [0085] Once the high level intent is identified, the artificial intelligence framework 144 needs to understand what the user is looking for, is the need broad (e.g. sneakers, dresses) or more specific (e.g. iPhone 6s) or somewhere in between (e.g. black Nike sneakers). The artificial intelligence framework 128 can map the user request to certain primary categories and aspects that characterize the items desired.).
 
Regarding claims 6, 13, and 20, Hewavitharana et al. teach: The system of claim 2, wherein the one or more back-end systems include a private data source and a public data source, the private data source being private to the organizational environment (Reebok shoes of a particular model and a particular color), the private data source being correlated with the public data source based on HTML-based patterns reflecting structures (optical character recognition (OCR) or visual cues from an image or video) of the private data source and the public data source ([0046] Thus, with reference to FIG. 2, key functionalities of the computer vision component 208 include object localization, object recognition, optical character recognition (OCR) and matching against inventory based on visual cues from an image or video. [0047] In one example embodiment, the photograph received from the user includes a photograph of Reebok shoes. In this example the user may utter "I would like to buy a pair of shoes like these." In response, the intelligent personal assistant system 142, using the computer vision components 208, determines that the pair of shoes in the photograph are Reebok shoes of a particular model and a particular color. In one example embodiment, the intelligent personal assistant system 142 employs the computer vision component of the artificial intelligence framework 144. [0111] In one example embodiment, the identity service 222 concentrates on unifying as much user information as possible in a central clearinghouse for search, AI, merchandising, and machine learning models to maximize each component's capability to deliver insights to each user. A single central repository contains user identity and profile data in a meticulously detailed schema. In an onboarding phase, the identity service 222 primes a user profile and understanding by mandatory authentication in a bot application. Any public information available from the source of authentication (e.g. social media) is loaded. In a sideboarding phases, the identity service 222 augments the profile with information about the user that is gathered from public sources, user behaviors, interactions, and the explicit set of purposes the user tells the AI (shopping missions, inspirations, preferences). As the user interacts with the artificial intelligence framework 128 the identity service 222 gathers and infers more about the user and stores the explicit data, derived information, and update probabilities and estimations of other statistical inferences. [0125] In another example the artificial intelligence framework 144 considers size, brand, use state, use purpose (e.g., running shoes vs. dress shoes) color patterns, images, or any other property of an item.).

Regarding claims 7,14, and 21,  Hewavitharana et al. teach: The system of claim 2, further comprising: deriving insights pertaining to an environment, the insights identifying a subset of the machine- learned pathways that are specific to one or more attributes of the environment; and storing the insights in a cloud-based database for anonymized access in one or more additional environments ([0034] Output of the front end component 202 can be rendered in a display of a client device, such as the client device 110 in FIG. 1 as part of an interface with an intelligent personal assistant, or "bot". [0057] In addition, the libraries 420 may include API libraries 446 such as media libraries (e.g., libraries to support presentation and manipulation of various media format such as MPEG4, H.264, MP3, AAC, AMR, JPG, PNG), graphics libraries (e.g., an OpenGL framework that may be used to render 2D and 3D in a graphic content on a display), [0058] For example, the frameworks/middleware 418 may provide various graphic user interface (GUI) functions, high-level resource management, high-level location services, and so forth. The frameworks/middleware 418 may provide a broad spectrum of other APIs that may be utilized by the applications 416 or other software components/modules, some of which may be specific to a particular operating system or platform. [0060] The applications 416 may use built in operating system functions (e.g., kernel 422, services 424 or drivers 426), libraries 420, and frameworks/middleware 418 to create user interfaces to interact with users of the system. Alternatively, or additionally, in some systems interactions with a user may occur through a presentation layer, such as presentation layer 414.).

Regarding claims  8 and 15, Hewavitharana et al. teach: The system of claim 2, further comprising: deriving insights pertaining to the organizational environment(third party or user inventory or product category), the insights identifying a subset (e.g., brand names, size information, colors, and other descriptors)) of the machine-learned pathways that are specific to one or more attributes(attributes pertaining to that item category, and the dominant values for those attributes) of the environment; and storing the insights in a cloud-based database for anonymized access in one or more additional environments ([0029] An Application Program Interface (API) server 120 and a web server 122 are coupled to, and provide programmatic and web interfaces respectively, to the application server 140. The application server 140 hosts an intelligent personal assistant system 142, which includes components or applications.  The application server 120 is, in turn, shown to be coupled to a database server 124 that facilitates access to information storage repositories (e.g., a database/cloud 126). In an example embodiment, the database/cloud 126 includes storage devices that store information accessed and generated by the intelligent personal assistant system 142. [0075] For example, if the user intent is shopping for a specific item, the knowledge graph 608 may use dominant item categories in a given item inventory (e.g., an eBay inventory, or database/cloud 126) to which it maps. The knowledge graph 608 may also use dominant (e.g., most frequently user-queried or most frequently occurring in an item inventory) attributes pertaining to that item category, and the dominant values for those attributes. Thus, the NLU component 214 may provide as its output the dominant object, user intent, and the knowledge graph 608 that is formulated along dimensions likely to be relevant to the user query. [0078] The NER sub-component 610 may extract deeper information from parsed user input (e.g., brand names, size information, colors, and other descriptors) and help transform the user natural language query into a structured query comprising such parsed data elements. The NER sub-component may also tap into world knowledge to help resolve meaning for extracted terms. For example, a query for "a bordeaux" may more successfully determine from an online dictionary and encyclopedia that the query term may refer to an item category (wine), attributes (type, color, origin location), and respective corresponding attribute values (Bordeaux, red, France).).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salameh et al.(US 2019/0130286 A1) teach: determining a context based on an extended finite state machine that defines contexts and transitions between contexts, transmitting a service request to at least one cloud-hosted service, providing a response at least partially based on an action results received from the at least one back-end source system, and transmitting the result data to the device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2658